DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-8 and 11-29 are pending, claims 9-10 have been cancelled, and claims 1-8 and 11-29 are currently under consideration for patentability under 37 CFR 1.104. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 and 11-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3, 11, 13-14, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Wehrheim (US 2011/0065985), in view of Ertas (US 2009/0147076) and Inoue (US 2008/0242935).
Regarding claim 3, Wehrheim discloses an endoscope (see figure 1) comprising: an endoscope head (10, figure 2), a lens (see 30, figure 5) on a distal end of the endoscope head, and a working channel (20, 22, or 24, figure 4) extending in the endoscope head, wherein proximally from the lens, the working channel is bent laterally toward an outer circumference of the endoscope head (see figure 6), wherein a distal working channel opening is formed on a lateral side of the endoscope head (see distal opening of 20, 22, or 24, figure 6). Wehrheim is silent regarding a wide angle lens, wherein on the distal end of the endoscope head the wide-angle lens is completely or partially surrounded by a transparent region of the endoscope head, wherein the transparent region of the endoscope head includes a transition edge where a distal side and the lateral side of the endoscope head meet, wherein at least a portion of the distal working channel opening is disposed in the transparent region, and wherein at a distalmost surface of the distal end, a curvature of an outside surface of the wide-angle lens is continuous with a curvature of an outside surface the transparent ring member. 
Ertas teaches a wide-angle endoscope (50, figure 5) with a central lens (52, figure 6) and second and third sidewardly oriented lenses (54 and 56, figure 6). The endoscope has a rounded or tapered tip in a longitudinal direction joined with a cylindrical portion ([0031]). The lenses are concave to obtain the desired field of view ([0034]). A plurality of fiber optics (58, figure 6) project light outwardly from the distal end of the endoscope ([0035]). 
Inoue teaches an endoscope with a top cover (21, figure 2) made of a transparent resin as a whole and is fixed by cementation to the side surface of the distal end (20, figure 4; [0037]). The endoscope has a wide field angle of observation ([0048]).
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the distal end of Wehrheim with the rounded or tapered tip with concave lens ([0031] and [0034]) as taught by Ertas. Doing so would obtain the desired field of view ([0034]). Additionally, it would have been obvious to modify the distal end to be made of a transparent resin ([0037]) and have a wide field angle of observation ([0048]). Doing so would provide a wide field angle of observation ([0048]) and allows for diffused, uniformly distributed light ([0042]). The modified endoscope would have a wide angle lens ([0048]; Inoue), wherein on the distal end of the endoscope head the wide-angle lens is completely or partially surrounded by a transparent region of the endoscope head ([0037]; Inoue), wherein the transparent region of the endoscope head includes a transition edge (see edge of 21, figure 2; Inoue) where a distal side and the lateral side of the endoscope head meet, wherein at least a portion of the distal working channel opening is disposed in the transparent region (the modified distal working channel opening would be disposed in the transparent region), and wherein at a distalmost surface of the distal end, a curvature of an outside surface of the wide-angle lens is continuous with a curvature of an outside surface the transparent ring member (lenses are concave [0034]; Ertas). 
Regarding claim 11, Wehrheim further discloses the working channel includes a proximal working channel portion and a distal working channel end portion (see the proximal working channel portion and the distal working end portion of 20, 22, and 24, figure 6; Wehrheim), wherein the proximal working channel portion extends in parallel to a longitudinal axis of the endoscope (best seen with 20, figure 6), and the distal working channel end portion is gently bent in a distal direction from the proximal working channel portion toward the distal working channel opening in a sloping manner best seen with the distal working channel end portion of 20, figure 6).  
Regarding claim 13, Wehrheim further discloses the distal working channel end portion abuts, in at least one portion thereof, on the wide-angle lens (see figure 5, Wehrheim).  
Regarding claim 14, Wehrheim further discloses at least one portion of the distal working channel end portion extends into the wide-angle lens (see figure 5, Wehrheim).  
Regarding claim 25, Wehrheim discloses an endoscope (see figure 1) comprising: an endoscope head (10, figure 2), a lens (see 30, figure 5) on a distal end of the endoscope head, and a working channel (20, 22, or 24, figure 4) extending in the endoscope head, wherein proximally from the lens, the working channel is bent laterally toward an outer circumference of the endoscope head (see figure 6), wherein a distal working channel opening is formed on a lateral side of the endoscope head (see distal opening of 20, 22, or 24, figure 6). Wehrheim is silent regarding a wide-angle lens, wherein on a distal end side of the endoscope head, the wide-angle lens is surrounded by a transparent ring member, and wherein at least a portion of the distal working channel opening is disposed in the transparent ring member, and wherein at a distalmost surface of the distal end side, a curvature of an outside surface of the wide-angle lens is continuous with a curvature of an outside surface the transparent ring member.  
Ertas teaches a wide-angle endoscope (50, figure 5) with a central lens (52, figure 6) and second and third sidewardly oriented lenses (54 and 56, figure 6). The endoscope has a rounded or tapered tip in a longitudinal direction joined with a cylindrical portion ([0031]). The lenses are concave to obtain the desired field of view ([0034]). A plurality of fiber optics (58, figure 6) project light outwardly from the distal end of the endoscope ([0035]). 
Inoue teaches an endoscope with a top cover (21, figure 2) made of a transparent resin as a whole and is fixed by cementation to the side surface of the distal end (20, figure 4; [0037]). The endoscope has a wide field angle of observation ([0048]).
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the distal end of Wehrheim with the rounded or tapered tip with concave lens ([0031] and [0034]) as taught by Ertas. Doing so would obtain the desired field of view ([0034]). Additionally, it would have been obvious to modify the distal end to be made of a transparent resin  ([0037]) and to be made by a wide field angle of observation ([0048]). Doing so would provide a wide field angle of observation ([0048]) and allows for diffused, uniformly distributed light ([0042]). The modified endoscope has a wide-angle lens ([0048], Inoue), wherein on a distal end side of the endoscope head, the wide-angle lens is surrounded by a transparent ring member ([0037]; Inoue), and wherein at least a portion of the distal working channel opening is disposed in the transparent ring member (the modified distal working channel opening would be disposed in the transparent ring member), and wherein at a distalmost surface of the distal end side, a curvature of an outside surface of the wide-angle lens is continuous with a curvature of an outside surface the transparent ring member (lenses are concave [0034]; Ertas).  

Allowable Subject Matter
Claims 1-2, 4-8, 12, 15-24, and 26-29 are allowed.

Note to Applicants
The examiner suggests amending claims 3 and 25 with language that recites the distal working channel end portion “contacts” or “extends inside” the wide-angle lens.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA F WU whose telephone number is (571)272-9851. The examiner can normally be reached M-F: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.F.W./Examiner, Art Unit 3795                                                                                                                                                                                                        November 30, 2022

/RYAN N HENDERSON/Primary Examiner, Art Unit 3795